Citation Nr: 0700476	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-16 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder 
other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to service connection for residuals of a left 
knee injury.

4.  Entitlement to service connection for residuals of a back 
injury.

5.  Whether new and material evidence has been presented or 
secured to reopen a claim for service connection for a heart 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1969 to April 1976.

This appeal is from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
identified above.  The claims at issue, except for the 
anxiety disorder, were all the subject of prior, unappealed 
adjudications, the heart disorder in July 1981, and the 
heart, knee, and back disorders in April 1999.

The November 2002 rating decision reviewed the heart, knees, 
and back claims de novo, pursuant to a law that authorized 
readjudication of claims previously adjudicated not well 
grounded, see 38 U.S.C.A. § 5103(a) (West 1991), if that 
adjudication became final during the period July 14, 1999, 
and November 9, 2000.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000).

The November 2002 rating decision apparently overlooked the 
April 1999 rating decision's identification of the heart 
claim as subject to a prior, final denial.  The claim for 
service connection for a heart disorder is not of the class 
of claims the VCAA authorized VA to readjudicate without 
regard to prior, final denial, because it was already finally 
denied in April 1999, and that decision declined to reopen 
the claim for lack of new and material evidence; it did not 
deny it as not well grounded.  This decision restates the 
issue consistent with its actual procedural posture.


The veteran initiated a claim for service connection for PTSD 
while the instant appeal was pending.  The RO denied that 
claim.  The veteran filed a notice of disagreement, and the 
RO issued a statement of the case.  The veteran did not 
perfect the appeal.  This decision states the issue in the 
veteran's claim for service connection for an anxiety 
disorder to make clear that this is not a collateral action 
on the denied claim for PTSD.  Any discussion of PTSD in the 
decision below is to provide context to evidence discussed in 
deciding the claim at issue.  No inference should be drawn 
regarding any past or possible future action on a claim for 
service connection for PTSD.

The veteran's November 2006 brief raised a claim of secondary 
service connection for a heart disorder as caused or 
aggravated by the veteran's service-connected type 2 diabetes 
mellitus.  This matter is unadjudicated and therefore not 
ripe for appellate review.  It is referred to the RO for 
appropriate action.

The issues of service connection for residuals of a left knee 
injury and of a right knee injury and whether to reopen the 
claim for service connection for a heart disorder are 
addressed in the Remand portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran and his 
representative if and when he must take any action.


FINDINGS OF FACT

1.  The veteran does not have an anxiety disorder other than 
PTSD that began in service.

2.  The veteran does not have residuals of a back injury 
sustained in service.



CONCLUSIONS OF LAW

1.  An anxiety disorder other than PTSD was not incurred in 
or aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  Residuals of a back injury were not incurred in or 
aggravated by wartime service, nor may incurrence or 
aggravation of arthritis of the spine in service be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

The veteran applied for service connection for anxiety and 
for a back disorder in January 2001.  A subsequent VA letter 
of August 2001 afforded the veteran all aspects of notice 
mandated by law and regulation, except notice of the 
potential rating and effective date elements of his claim.  
See Dingess v. Nicholson, 19Vet. App. 473 (2006).  Notice 
that the veteran should submit evidence currently in his 
possession was substantively contained in the several 
statements informing the veteran that he could submit any 
evidence himself and soliciting his declaration whether he 
had any additional evidence.  The veteran responded that 
month that he did not have additional evidence to provide.  
VA cured that deficiency in an April 2006 letter to the 
veteran and afforded the veteran time to submit additional 
information and evidence.  This was sufficient to ameliorate 
any prejudice which might have otherwise resulted.  See 
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).  
VA has discharged all elements of its notice requirements.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  Any defects in the timing or language of VA 
implementation of its notice duties have been harmless to the 
veteran's claim.  See Conway v. Principi, 353 F.3d 1359, 1374 
(2004) (Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error").

VA has obtained all evidence pertaining to the veteran's 
anxiety and back claims of which it had notice and 
authorization to obtain.  After VA attempted to obtain 
certain evidence from Brackenridge Hospital, the veteran 
reported in a memorialized telephone conversation of December 
2001 that the records are unavailable.  Consequently, VA had 
no obligation to make subsequent attempts to obtain that 
evidence, 38 C.F.R. § 3.159(c)(1), or to notify the veteran 
in writing of the failure to obtain that evidence.  38 C.F.R. 
§ 3.159(e) (2006).

VA did not examine the veteran or obtain any medical opinions 
in conjunction with the anxiety or back claims.  His 
representative argued for VA examinations in conjunction with 
these claims.  See 38 C.F.R. § 3.159(c)(4) (2006).

The evidence does not establish a current anxiety disorder 
other than PTSD.  The evidence does not establish the veteran 
suffered an event, injury or disease in service to which a 
medical examination or opinion can link a current anxiety 
disorder other than PTSD or a current back disorder.  
38 C.F.R. § 3.159(c)(4)(B).

To explain, regulation provides that VA must examine the 
veteran or obtain a medical opinion when necessary to decide 
the claim.  A medical examination or opinion is necessary to 
decide the claim if the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but, in pertinent part, "Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that 
presumption."  38 C.F.R. § 3.159(c)(4)(B).

The operative word in the rule is "establishes," as 
distinguished from and contrasted with "indicates," which 
the evidence of an association between the claimed disability 
and the "established" event, injury, or disease" in 
service must do to meet another criterion of necessity for a 
medical examination or opinion.  38 C.F.R. § 3.159(c)(4)(C) 
(2006).  It is necessary to apply the distinction between 
"established" and "indicates" to accurately decide when to 
examine a claimant or obtain a medical opinion.  See 2A 
Norman J. Singer, Statutes and Statutory Construction § 46.06 
(6th ed. 2000) ("A statute should be construed so that 
effect is given to all its provisions, so that no part will 
be inoperative or superfluous, void or insignificant, and so 
that one section will not destroy another unless the 
provision is the result of obvious mistake or error" 
(footnotes omitted)) cited in VAOPGCPREC 8-2003.  Canons of 
statutory construction are equally applicable to regulatory 
construction.  See Smith v. Brown, 35 F.3d 1516, 1523 (Fed. 
Cir. 1994) (citations omitted).

Thus, section 3.159(c)(4) providing when VA must examine a 
veteran in a service connection claim compels a preliminary 
fact finding whether the competent medical evidence of record 
"establishes that the veteran suffered an event, injury or 
disease in service."  38 C.F.R. § 3.159(c)(4)(B).  This rule 
is consistent with the reality of what a medical examination 
or opinion can feasibly contribute to the evidence in a case.

A medical examination or opinion can provide evidence of a 
relationship between a claimed disability and an established 
event, injury, or disease in service.  Such a medical opinion 
about cause and effect is inherently hypothetical when the 
antecedent cause is not established.  See Cohen v. Brown, 10 
Vet. App. 128 (1997) (VA diagnosis of PTSD not acceptable 
where alleged stressors comprised verified and unverified 
allegations and examiner did not confirm that diagnosis was 
based on confirmed stressors).  That is, the physician's 
opinion that a current disability is the effect (result, in 
legal parlance) of a specific cause (the event, injury or 
disease suffered in service) is probative evidence of that 
relationship only if the antecedent event, injury, or disease 
actually happened.  If it did not, the cause of the current 
disability must be something else, and the finder of fact 
must reject the medical examination or opinion.

Although the regulation provides the distinct requirement 
that evidence "establish" rather than merely "indicate" 
the veteran suffered and event, injury or disease in service, 
it provides no specific burden of proof for the task of 
determining whether medical examination or opinion is 
necessary to decide a claim.  To give meaning to the 
distinction between "establish" and "indicate," the Board 
applies the usual statutory burden of proof regarding "any 
issue material to the determination of a matter."  
38 U.S.C.A. § 5107(b) (West 2002).  That the veteran suffered 
the antecedent event, injury, or disease in service is 
presumably established by evidence approximately as 
persuasive as the evidence that the veteran did not suffer 
the antecedent event, injury, or disease in service.

After VA discharges its duty to assist the veteran to obtain 
documentary and testamentary evidence, if the preponderance 
of the evidence is against establishing the veteran suffered 
an event, injury, or disease in service, the fact finder must 
find the putative event, injury, or disease did not happen.  
In that case, a medical examination or opinion to determine 
whether the claimed disability is related to the disproven 
event, injury, or disease suffered in service is not 
feasible.  An examination or opinion in such circumstances it 
is not necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2006).

For the reasons stated, VA is not required to examine the 
veteran or obtain a medical opinion regarding his claim for 
service connection for anxiety other than PTSD or regarding 
his claim for service connection for a back condition.

II.  Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran asserts he is a combat veteran, entitled to the 
evidentiary rules afforded combat veteran to prove the 
incurrence of injury or disease incurred in combat with the 
enemy, or resulting from events that occurred in combat.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Regarding his 
claim for residuals of a back injury, he has not alleged it 
was sustained in combat, so the question of whether to afford 
him the evidentiary rules for establishing incurrence of 
injury or disease in combat is moot.

Regarding his anxiety disorder, to the extent his argument 
can be construed as attributing anxiety to combat while 
distinguishing the disorder from PTSD (which is not at 
issue), his testimony alone is insufficient to establish that 
he is a veteran of combat.  VAOPGCPREC 12-99.  His service 
personnel records show he was a truck driver.  He asserts he 
earned a Combat Infantryman Badge (CIB).  His report of 
entitlement to a CIB is not credible, because his military 
occupational specialty (MOS) is not one awarded the CIB, see 
38 C.F.R. § 32 C.F.R. § 578.69 (2006), and neither his DD 
Form 214 (separation document) nor his DA Form 201 (Personnel 
Qualification Record) corroborates his testimony.  He also 
has stated he was wounded in service, but there is no 
corroborating evidence, whether personnel record evidence of 
the award of a Purple Heart Medal, or medical evidence of 
treatment for wounds in or since service, and his separation 
medical history includes his denial of any injury other than 
those noted, and he reported none in combat.  The 
preponderance of the evidence of record is against a finding 
that the veteran was in combat.  Thus, there are no grounds 
for applying section 1154(b) or section 3.304(d) to his 
claims.

A.  Anxiety Disorder, other than PTSD

VA has denied service connection for PTSD.  Although PTSD is 
an anxiety disorder, Diagnostic and Statistical Manual of 
Mental Disorders 393 et seq. (4th ed. 1994); see also 
38 C.F.R. § 4.125 (2006) (incorporating DSM IV diagnostic 
nomenclature into VA Schedule for Rating Disabilities), the 
veteran has no diagnosis of an anxiety disorder other than 
PTSD.  The medical evidence of record shows no psychiatric 
treatment prior to March 2003.  An October 2002 medical 
outpatient record noted the veteran's complaint of recent 
weight loss because of loss of appetite due to family 
problems.  Even if the October 2002 treatment note is assumed 
to evidence anxiety in a lay sense, it is not sufficient to 
outweigh the actual medical evidence, none of which has 
diagnosed an anxiety disorder other than PTSD.  These records 
comprise March 2003, and July 2004 to October 2004 therapy, 
clinical interview, and psychiatric testing reports.

Entitlement to VA disability compensation requires the 
existence of a current disability.  Gilpin v. West, 155 F. 3d 
1353, 1356 (Fed. Cir. 1998).  Absent a current diagnosis of 
the claimed disability, the veteran's claim must fail.

For completeness sake, review of the evidence also fails to 
provide any evidence but the veteran's assertion that he 
suffered anxiety in service, had treatment for anxiety in 
service, or had treatment for it since service (if by 
"since" in a January 2004 statement the veteran meant 
continuously since versus at some time between service and 
now).  The veteran testified in a January 2004 hearing that 
he had psychiatric treatment for anxiety in Vietnam.  When 
the veteran completed a medical history upon separation from 
service, he denied ever having any treatment for a mental 
condition, any current or past depression or excessive worry, 
any current or past trouble sleeping, or any current or past 
nervous trouble of any sort.  His separation examination was 
negative for any psychiatric disorder.

Weighing the contemporaneous evidence against his current 
recollection, the contemporaneous evidence is more 
persuasive.  It seems probable that the veteran knew quite 
well in March 1976 whether he had ever had any of the 
symptoms he now claims, and certainly whether he ever had 
treatment for them.  His separation history is consistent 
with the absence of any complaint, treatment, or diagnosis of 
an anxiety disorder in the service medical records.

His initial claim for service connection in June 1981 did not 
include any mention of anxiety.  In a July 2004 diagnostic 
interview for VA psychiatric evaluation and treatment the 
veteran denied any past history of mental illness or 
treatment.  Taken all together, the strong preponderance of 
the evidence is that he did not suffer any anxiety disorder 
other than PTSD in service.  Likewise, the strong 
preponderance of the evidence is that, even if current 
treatment records could possibly be interpreted to show a 
current anxiety disorder other than PTSD, it was not incurred 
in or aggravated in service.  The claim must be denied.

B.  Back Disorder

The veteran does not have a current diagnosis of a back 
disorder.  A whole body nuclear bone scan of September 2003 
seeking metastases of prostate cancer noted defuse activity 
throughout much of the thoracolumbar spine consistent with 
mild degenerative joint disease.  Follow-up x ray was 
recommended only for the knees.  A July 2003 outpatient 
review of systems noted many complaints, none of the back.  A 
16 item current problem list in an October 2003 VA primary 
care evaluation did not include a diagnosis or even a 
complaint regarding the back.  A July 2004 psychiatric 
evaluation noted prior medical history of low back pain, but 
did report when.  An August 2004 VA diabetes examination 
noted no joints were involved.

The veteran has testified that while driving a truck in 
Vietnam, he rolled it over to avoid killing civilians.  He 
reported that he sustained a back injury at that time that 
was treated in Vietnam.  There are no records of such 
treatment in Vietnam.  On his separation medical history, the 
veteran endorsed having or having had multiple complaints, 
but the back was not among them.  His separation medical 
history included denial of any injury in service other than 
those reported.  He reported neither a motor vehicle accident 
nor a back injury.  His service medical records include a 
December 1972 complaint of awakening sore from the waist up 
some number of days prior to seeking treatment.  There is no 
record of follow-up.  A May 1973 treatment note is crossed 
out and marked "VOID" without attribution or explanation.  
It noted the veteran's complaint of low back pain of four 
days' duration.  He had muscle spasm on examination.  No 
diagnosis was offered.  Assuming the notation "VOID" was an 
error, the notation is not evidence the veteran sustained a 
back injury two years earlier in Vietnam.  In light of the 
veteran's denial of any back problem at separation or of any 
injury in service, the service medical records together are 
strong evidence the veteran did not sustain a back injury or 
have any chronic back disorder in service.

There is a hiatus in the medical records after service until 
a July 1979 hospitalization summary from Brackenridge 
Hospital, where the veteran was admitted for a presumed heart 
attack.  The summary noted the veteran was hospitalized at 
that hospital for two weeks in March 1979 for work-up of low 
back pain.  He had x rays and lumbar myelograms and was 
discharged.  No mention was made of a diagnosis of any back 
pathology.  The next day he was readmitted for complaints 
ultimately determined of respiratory and cardiac etiology.  
This evidence tends to weigh against finding the veteran had 
a back disorder in 1979.

In November 2003, the veteran submitted statements by F.F. 
and L.B., both of whom reported serving with the veteran.  
F.F. reported the veteran was "hurt bad" when his truck was 
forced off the road in Vietnam.  F.F. recalled the veteran 
seeking treatment for an injured knee.  He did not mention 
the veteran's back.  L.B. reported that he supervised the 
veteran in 1974 and 1975 and that the veteran had constant 
problems with his back.  The veteran was service state-side 
at that time, and the service medical records include 
multiple treatment records of 1974 and 1975, none of which a 
complaint for back problems.  A January 1974 report noted an 
automobile accident and evaluation for a neck injury.  The 
veteran's original application for service connection in June 
1981 was silent about any injury in service or other back 
complaints in or since service.  The contradiction between an 
application for compensation devoid of any mention of the 
residuals of a severe truck accident and the veteran's 
current testimony and lay reports is striking.

The probative weight of the evidence must favor concluding 
the veteran did not suffer a back injury in service or incur 
any chronic back pathology in service.  The failure to report 
a severe truck accident, treatment, and allegedly chronic 
residuals on separation, and the failure to mention the same 
when seeking VA disability compensation many fewer years 
after service than his current claim is persuasive there was 
no disability then to claim.  Absent some explanation in the 
record how the veteran overlooked continuously suffered 
residuals of a severe accident both upon reporting his 
medical history at separation and upon making his 1981 VA 
disability claim, the veteran's current testimony and the lay 
statements he offered must be discounted as less probative of 
incurrence of residuals of a back injury or other back 
disorder in service than the countervailing evidence.  The 
evidence of discontinuity outweighs the veteran's testimony 
and the lay statements as evidence of continuity of 
symptomatology with a condition noted in service.  38 C.F.R. 
§ 3.303(b) (2006).

Even if the September 1973 bone scan were deemed to establish 
a current diagnosis of the thoracolumbar degenerative joint 
disease, the preponderance of the evidence precludes linking 
the current finding to service.  There is no evidence at all 
of 10 percent disabling degenerative arthritis of the back 
during the year after separation from service that permits a 
presumption of arthritis of the thoracolumbar spine in 
service.  38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).  In sum, the preponderance of the 
evidence is against awarding service connection for a back 
disability, whether as residuals of a back injury or as a 
chronic disease incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2006).


ORDER

Service connection for an anxiety disorder other than PTSD is 
denied.

Service connection for residuals of a back injury is denied.


REMAND

VA denied service connection for a "heart condition" and 
notified the veteran of the denial in August 1981.  He did 
not appeal.  In October 1998 he applied to "reopen" his 
claim for a heart condition.  VA notified him in January 1999 
to submit new and material evidence.  VA denied the claim in 
April 1999 the claim for lack of new and material evidence, 
and so notified the veteran.  He did not appeal.  In January 
2001, the veteran requested to reopen his claim "with new 
and material evidence."  VA adjudicated the claim de novo, 
pursuant to authorizing sections of the VCAA, see 
Introduction, above, mistakenly grouping the heart claim with 
other claims previously denied and properly subject to the 
pertinent section of the VCAA.

As a result of this error, VA has not notified the veteran of 
the information and evidence necessary to reopen his claim 
with the specificity the VCAA requires.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board may not reach 
the merits of the veteran's claim unless the Board 
independently determines that the claim is reopened.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board cannot make that determination until VA has discharged 
its notice duties under the VCAA.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The veteran filed his claim to reopen in January 2001.  The 
regulations implementing the assistance elements of the VCAA, 
see 38 C.F.R. § 3.159(c) (2006), do not apply to claims to 
reopen that were filed before August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The definition of new and material 
evidence promulgated on August 29, 2001, does not apply to 
the veteran's claim; rather, the prior definition of new and 
material evidence applies.  Id.  The veteran's application to 
reopen his claim for a heart disorder is subject to the 
regime for reopening claims that predates the VCAA as regards 
the evidence necessary to reopen, see 38 C.F.R. § 3.156(a) 
(2001), and VA assistance to gather evidence.  See 
38 U.S.C.A. § 5107(a) (West 1991); Elkins v. Brown, 5 Vet. 
App. 474 (1993).  Notwithstanding any constraints on VA 
assistance with claims to reopen filed before August 29, 
2001, it has always been VA policy to obtain service records, 
and VA may offer such assistance in this case.  38 U.S.C.A. 
§ 5103A(g).

In October 2003, VA notified the veteran that he must 
identify a military facility and a 90-day time span during 
which that facility treated him, for a VA request for service 
clinical records from that facility to be feasible.  In 
November 2003, the veteran submitted NA Form 13055.  He 
reported treatment for an enlarged heart at the 218th 
dispensary in Saigon from 1970 to February 1971.  Based on 
this report, it is reasonable to investigate whether there 
was a 218th dispensary in Saigon when the veteran served in 
Vietnam and, if so, to seek clinical records for a 90 day 
period comprising December 1970 through February 1971.

The veteran has requested a VA examination pertinent to his 
claim for service connection for injuries of the knees.  
Recent VA X ray study shows degenerative changes of both 
knees.  The veteran has alleged injury of both knees in a 
motor vehicle accident in Vietnam.  A lay statement from a 
comrade at arms reported the veteran suffered a knee injury 
in a motor vehicle accident in Vietnam with subsequent 
treatment, but did not specify which knee was involved.  In 
October 1986, the veteran told Dr. Griffin of past right knee 
surgery, but he did not state where or when.  The veteran's 
service medical records show treatment of the left knee, 
including casting, but two years after the veteran's return 
from Vietnam.  He reported a "trick" or locked knee on his 
separation medical history, but without identifying which 
knee.  There is sufficient evidence to require an examination 
of the left knee, 38 C.F.R. § 3.159(c)(4), and, given the 
ambiguity in the evidence, it is the lesser error, if any, to 
examine the right knee as well.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to reopen his claim 
for service connection for a heart 
condition.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must be sufficiently specific to 
inform him of the reason VA denied the 
claim previously.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Notice to the veteran 
must inform him of his burden to produce 
evidence to reopen his claim.

*	NOTE: The veteran's claim is subject 
to the definition of new and material 
evidence in effect prior to August 
29, 2001.  See 38 C.F.R. § 3.156(a) 
(2001).  VA is not subject to the 
assistance requirements of the VCAA 
as promulgated in 38 C.F.R. 
§ 3.159(c) (2006) unless the veteran 
submits new and material evidence to 
reopen the claim.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (Applicability 
dates and instructions).

2.  Request clinical records of treatment 
of the veteran's heart from December 1970 
through February 1971 at the 218th 
Dispensary, Saigon, Vietnam.  Associate 
any information obtained with the claims 
file.

3.  Obtain private medical records of 
treatment of the veteran's right knee, 
including surgery, prior to October 1986.  
Obtain authorization from the veteran for 
release of those records.  Associate any 
information obtained with the claims file.

4.  Schedule the veteran for a VA 
examination of his knees to diagnose any 
current pathology.  Provide the examiner 
with the claims file.  If the examiner 
makes a current diagnosis, the report 
shall include an opinion based on review 
of the claims file and clinical interview 
whether any current pathology of either 
knee is the result of an injury in service 
or of a disease of either knee present in 
service.  The examiner is to express such 
an opinion as whether it is less than, 
equal to, or greater than 50 percent 
probable that current pathology results 
from injury sustained in service or 
pathology present in service.

5.  Readjudicate the claim to reopen the 
claim for service connection for a heart 
condition and for service connection for 
residuals of left and right knee injuries.  
If any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


